Exhibit 10.1

XENITH VOTING AGREEMENT

This VOTING AGREEMENT (this “Agreement”), dated as of May 12, 2009 by and among
First Bankshares, Inc., a Virginia bank holding company incorporated pursuant to
the Virginia Stock Corporation Act (“FBS”), and T. Gaylon Layfield, III and BCP
Fund I Virginia Holdings, LLC (each of the foregoing persons, a “Shareholder”).

WHEREAS, in order to induce FBS to enter into an Agreement of Merger, dated as
of the date hereof (the “Merger Agreement”), between FBS and Xenith Corporation,
a Virginia corporation (“Xenith”), FBS has requested each Shareholder, and each
Shareholder has agreed, to enter into this Agreement with respect to all shares
of common stock, par value $1.00 per share, of Xenith that such Shareholder
beneficially owns (with respect to each Shareholder, the “Shares”) (as used
herein, the term “Shares” shall mean (i) all securities of Xenith (including all
shares of Xenith capital stock and all options, warrants and other rights to
acquire shares of Xenith capital stock) owned by any of the Shareholders as of
the date of this Agreement and such other shares of Xenith capital stock over
which any of the Shareholders has voting power, all as indicated on the
signature page hereto, and (ii) all additional securities of Xenith (including
all additional shares of Xenith capital stock and all additional options,
warrants and other rights to acquire shares of Xenith capital stock) of which
any of the Shareholders acquires beneficial ownership during the period
commencing on the execution and delivery of this Agreement until termination of
this Agreement in accordance with Section 5.02 hereof, but excluding in either
case any Shares Transferred (as defined below) by a Shareholder to any Person
(other than another Shareholder) in accordance with the terms of this
Agreement).

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE 1

GRANT OF PROXY; VOTING AGREEMENT

Section 1.01. Voting Agreement. Unless FBS is in material default with respect
to any covenant, representation, warranty or agreement with respect to it
contained in the Merger Agreement, (a) each Shareholder hereby agrees to vote or
exercise its right to consent with respect to all Shares that such Shareholder
is entitled to vote at the time of any vote or action by written consent to
approve and adopt the Merger Agreement, the Merger, the Plan of Merger and all
agreements related to the Merger and any actions related thereto at any meeting
of the shareholders of Xenith, and at any adjournment thereof, at which such
Merger Agreement, Plan of Merger and other related agreements (or any amended
version thereof), or such other actions, are submitted for the consideration and
vote of the shareholders of Xenith; and (b) each Shareholder hereby agrees that,
for so long



--------------------------------------------------------------------------------

as this Agreement is in effect, it will not vote any Shares in favor of, or
consent to, and will vote such Shares against and not consent to, the approval
of any (i) merger, share exchange, business combination, reorganization,
recapitalization, dissolution, liquidation or winding-up of Xenith or any other
extraordinary transaction involving Xenith, other than to vote in favor of, or
consent to, the Merger Agreement, the Merger and the Plan of Merger,
(ii) corporate action the consummation of which may frustrate the purposes, or
prevent or delay the consummation of, the transactions contemplated by the
Merger Agreement or (iii) other matter relating to, or in connection with, any
of the foregoing matters.

Section 1.02. Irrevocable Proxy. Each Shareholder hereby revokes any and all
previous proxies granted with respect to such Shareholder’s Shares. By entering
into this Agreement, each Shareholder hereby grants a proxy appointing FBS as
such Shareholder’s attorney-in-fact and proxy, with full power of substitution,
for and in such Shareholder’s name, to vote, express consent or dissent, or
otherwise to utilize such voting power in the manner contemplated by
Section 1.01 above as FBS or its proxy or substitute shall, in FBS’s sole
discretion, deem proper with respect to such Shareholder’s Shares. The proxy
granted by each Shareholder pursuant to this Article 1 is irrevocable and is
granted in consideration of FBS entering into this Agreement and the Merger
Agreement and incurring certain related fees and expenses. The proxy granted by
each Shareholder shall be revoked upon termination of this Agreement in
accordance with its terms.

Section 1.03. No Ownership Interest. Except as set forth in Section 1.02,
nothing contained in this Agreement shall be deemed to vest in FBS any direct or
indirect ownership or incidence of ownership of or with respect to any Shares.
Except as set forth in Section 1.02, all rights, ownership and economic benefits
of and related to the Shares shall remain and belong to the Shareholders, and
FBS shall have no authority to manage, direct, superintend, restrict, regulate,
govern or administer any of the policies or operations of Xenith or exercise any
power or authority to direct the Shareholders in the voting of any of the
Shares, except as otherwise expressly provided herein, or the performance of its
duties or responsibilities as a shareholder of Xenith.

Section 1.04. Other Agreements. Prior to the termination of this Agreement in
accordance with Section 5.02 hereof, each of the Shareholders shall not enter
into any agreement or understanding with any person to vote or give instructions
in any manner inconsistent with this Article 1.

ARTICLE 2

REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDERS

Each Shareholder severally represents and warrants to Xenith that:

Section 2.01. Authorization. Such Shareholder has duly executed and delivered
this Agreement and the execution, delivery and performance by such Shareholder
of this Agreement and the consummation by such Shareholder of the transactions
contemplated hereby are within the powers and legal capacity of such Shareholder
and have been duly authorized by all necessary action. Assuming due
authorization, execution and delivery by FBS, this Agreement is a valid and
binding agreement of such Shareholder. If such Shareholder is married and the
Shares set forth on the signature page hereto opposite such Shareholder’s name
constitute community property under applicable laws, this Agreement has been
duly authorized, executed and delivered by, and constitutes the valid and
binding agreement of, such Shareholder’s spouse.

 

2



--------------------------------------------------------------------------------

Section 2.02. Non-Contravention. The execution, delivery and performance by such
Shareholder of this Agreement and the consummation of the transactions
contemplated hereby do not and will not (i) violate any applicable law, rule,
regulation, judgment, injunction, order or decree, (ii) require any consent or
other action by any Person under, constitute a default under, or give rise to
any right of termination, cancellation or acceleration or to a loss of any
benefit to which such Shareholder is entitled under any provision of any
agreement or other instrument binding on such Shareholder or (iii) result in the
imposition of any Lien on any asset of such Shareholder.

Section 2.03. Ownership of Shares. Such Shareholder is the record and beneficial
owner of such Shareholder’s Shares, free and clear of any Lien and any other
limitation or restriction (including any restriction on the right to vote or
otherwise dispose of such Shares). None of such Shareholder’s Shares is subject
to any voting trust or other agreement or arrangement with respect to the voting
of such Shares.

Section 2.04. Total Shares. Except for the Shares and the options to acquire
Shares set forth on the signature page hereto, such Shareholder does not
beneficially own any (i) shares of capital stock or voting securities of Xenith,
(ii) securities of Xenith convertible into or exchangeable for shares of capital
stock or voting securities of Xenith or (iii) options or other rights to acquire
from Xenith any capital stock, voting securities or securities convertible into
or exchangeable for capital stock or voting securities of Xenith.

Section 2.05. Finder’s Fees. Except as provided in Section 6.12 of the Merger
Agreement, no investment banker, broker, finder or other intermediary is
entitled to a fee or commission from Xenith in respect of this Agreement based
upon any arrangement or agreement made by or on behalf of such Shareholder.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF FBS

FBS represents and warrants to each Shareholder that:

Section 3.01. Valid Existence Authorization. FBS is duly incorporated as a
Virginia bank holding company, validly existing and in good standing under the
laws of the Commonwealth of Virginia and has all corporate powers and all
governmental licenses, authorizations, permits, consents and approvals required
to carry on, in all material respects, its business as now conducted. The
execution, delivery and performance by FBS of this Agreement and the
consummation by FBS of the transactions contemplated hereby are within the
corporate powers of FBS and have been duly authorized by all necessary corporate
action on the part of FBS. This Agreement has been duly and validly authorized,
executed and delivered by FBS and constitutes a valid and binding agreement of
FBS (assuming the due authorization, execution and delivery hereof by the
Shareholders).

 

3



--------------------------------------------------------------------------------

Section 3.02. Non-Contravention. The execution, delivery and performance by FBS
of this Agreement and the consummation of the transactions contemplated hereby
do not and will not (i) violate any applicable law, rule, regulation, judgment,
injunction, order or decree, (ii) require any consent or other action by any
Person under, constitute a default under, or give rise to any right of
termination, cancellation or acceleration or to a loss of any benefit to which
FBS is entitled under any provision of any agreement or other instrument binding
on FBS or (iii) result in the imposition of any Lien on any asset of FBS.

ARTICLE 4

COVENANTS OF THE SHAREHOLDERS

Each Shareholder hereby severally covenants and agrees that so long as this
Agreement is in effect:

Section 4.01. No Proxies for or Encumbrances on Shares. Except pursuant to the
terms of this Agreement, such Shareholder shall not, without the prior written
consent of FBS, directly or indirectly, (i) grant any proxies or enter into any
voting trust or other agreement or arrangement with respect to the voting of any
of such Shareholder’s Shares or (ii) acquire, Transfer, encumber or otherwise
dispose of, or enter into any contract, option or other arrangement or
understanding with respect to the direct or indirect acquisition or Transfer,
encumbrance or other disposition of, any Shares during the term of this
Agreement. Such Shareholder shall not seek or solicit any such acquisition or
Transfer, encumbrance or other disposition or any such contract, option or other
arrangement or understanding and agrees to notify FBS promptly, and to provide
all details requested by FBS, if such Shareholder shall be approached or
solicited, directly or indirectly, by any Person with respect to any of the
foregoing. As used herein, the term “Transfer” shall mean, with respect to any
security, the direct or indirect assignment, sale, transfer, tender, pledge,
hypothecation, or the gift or other disposition of such security (excluding
transfers by testamentary or intestate succession or otherwise by operation of
law) or any right, title or interest therein (including, but not limited to, any
right or power to vote to which the holder thereof may be entitled, whether such
right or power is granted by proxy or otherwise), or the record or beneficial
ownership thereof.

 

4



--------------------------------------------------------------------------------

Section 4.02. Stop Transfer. Each Shareholder agrees with, and covenants to, FBS
that such Shareholder will not request that Xenith register the transfer
(book-entry or otherwise) of any certificate or uncertificated interest
representing any of the Shares, unless such transfer is made in compliance with
this Agreement or to Xenith.

ARTICLE 5

MISCELLANEOUS

Section 5.01. Further Assurances. FBS and each Shareholder will each execute and
deliver, or cause to be executed and delivered, all further documents and
instruments and use its commercially reasonable efforts to take, or cause to be
taken, all actions and to do, or cause to be done, all things necessary, proper
or advisable under applicable laws and regulations, to consummate and make
effective the transactions contemplated by this Agreement.

Section 5.02. Amendments; Termination. Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed, in the case of an amendment, by each party to this Agreement or, in the
case of a waiver, by the party against whom the waiver is to be effective. This
Agreement shall terminate upon the earliest of (a) the Effective Time,
(b) termination of the Merger Agreement in accordance with its terms and
(c) written notice of termination of this Agreement by FBS to the Shareholders,
and all rights or obligations of the parties under this Agreement shall
immediately terminate, except as provided in Section 5.11 hereof.

Section 5.03. Expenses. All costs and expenses incurred in connection with this
Agreement shall be paid by the party incurring such cost or expense.

Section 5.04. Successors and Assigns; Obligations of Shareholders. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns; provided that no
party may assign, delegate or otherwise transfer any of its rights or
obligations under this Agreement without the consent of the other parties
hereto, except that FBS may transfer or assign its rights and obligations to any
Affiliate of FBS.

Section 5.05. Governing Law. This Agreement shall be construed in accordance
with and governed by the laws of the Commonwealth of Virginia.

Section 5.06. Counterparts; Effectiveness. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement shall become effective as between FBS, on the one hand, and a
Shareholder, on the other hand, when each such party shall have received
counterparts hereof signed by each such other party.

 

5



--------------------------------------------------------------------------------

Section 5.07. Severability. If any term, provision or covenant of this Agreement
is held by a court of competent jurisdiction or other authority to be invalid,
void or unenforceable, the remainder of the terms, provisions and covenants of
this Agreement shall remain in full force and effect and shall in no way be
affected, impaired or invalidated.

Section 5.08. Specific Performance; Injunctive Relief. The parties hereto agree
that FBS would suffer irreparable damage and that there will be no adequate
remedy at law in the event any provision of this Agreement is not performed in
accordance with the terms hereof and that the parties shall be entitled to
specific performance of the terms hereof, injunctive relief and any other remedy
to which they are entitled at law or in equity.

Section 5.09. Capitalized Terms. Capitalized terms used but not defined herein
shall have the respective meanings set forth in the Merger Agreement.

Section 5.10. Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given if delivered personally or sent by overnight courier (providing proof of
delivery) to the parties at the following addresses (or at such other address
for a party as shall be specified by like notice): (i) if to FBS, to the
appropriate address for notice thereto set forth in the Merger Agreement and
(ii) if to a Shareholder, to the appropriate address set forth underneath such
Shareholder’s name on the signature pages hereto.

Section 5.11. Shareholder Capacity. No person executing this Agreement who is or
becomes during the term hereof a director or officer of Xenith makes any
agreement or understanding herein in his capacity as such director or officer.
Each Shareholder signs solely in his capacity as the record holder and
beneficial owner of such Shareholder’s Shares and nothing in this Agreement
shall limit or affect any actions taken by any Shareholder in his capacity as an
officer or director of Xenith. This Section 5.11 shall survive termination of
this Agreement.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written. IN WITNESS WHEREOF, the
parties hereto have caused this Agreement to be duly executed as of the day and
year first above written.

 

FIRST BANKSHARES, INC. By:  

/s/ Darrell G. Swanigan

Name:   Darrell G. Swanigan Title:   President and Chief Executive Officer



--------------------------------------------------------------------------------

/s/ T. Gaylon Layfield, III

T. Gaylon Layfield, III

Number of Shares: 5

Number of Options: 80,000

Number of Warrants: 80,000

Address:

c/o Xenith Corporation

901 E. Cary Street, Suite 1700

One James Center

Richmond, VA 23219



--------------------------------------------------------------------------------

BCP FUND I VIRGINIA HOLDINGS, LLC By:   BankCap Partners Fund I, L.P., its Sole
Member   By:   BankCap Partners GP, L.P., its General Partner     By:   BankCap
Equity Fund, LLC, its General Partner       By:  

/s/ Scott A. Reed

        Scott A. Reed         its Managing Member Number of Shares: 5 Number of
Options: 0 Number of Warrants: 450,000

Address:

BCP Fund I Virginia Holdings LLC

c/o BankCap Partners Fund I L.P.

2100 McKinney, Suite 1460

Dallas, TX 75201

Attention: Scott A. Reed